United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., Appellant
and
U.S. POSTAL SERVICE, BROOKLYN
PROCESSING & DISTRIBUTION CENTER,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1020
Issued: February 4, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 28, 2021 appellant filed a timely appeal from a May 27, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $71,832.29 during the period November 1, 2015
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the May 27, 2021 decision. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

to January 2, 2021, for which she was without fault, because she concurrently received FECA
wage-loss compensation and Social Security Administration (SSA) age-related retirement
benefits, without an appropriate offset; and (2) whether OWCP properly denied waiver of recovery
of the overpayment.
FACTUAL HISTORY
On March 2, 2006 appellant, then a 52-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on that date she sustained a right shoulder condition when she threw a
package while in the performance of duty. She stopped work on March 3, 2006. On the reverse
side of the claim form, appellant’s supervisor indicated that appellant’s retirement coverage was
under the Civil Service Retirement System (CSRS).3 On March 31, 2006 OWCP accepted the
claim for right shoulder strain/sprain. It paid appellant compensation on the supplemental rolls
effective April 17, 2006, and on the periodic rolls effective November 26, 2006. OWCP
subsequently expanded acceptance of the claim to include right upper arm sprain, carpal tunnel
syndrome, lesion of ulnar nerve, right rotator cuff syndrome, and C5-6 cervical disc radiculopathy.
On February 10, 2016 OWCP forwarded a dual compensation benefits form to SSA to
obtain information as to whether an offset of compensation benefits was required for the period
March 2, 2006 to the present.
On April 21, 2016 OWCP received from SSA a March 31, 2016 completed Federal
Employees Retirement System (FERS)/SSA dual benefits calculation form which indicated that
appellant had been in receipt of SSA age-related retirement benefits since November 2015. The
form showed appellant’s SSA age-related retirement benefit rates with and without a FERS offset.
Beginning November 2015, the SSA rate with FERS was $1,295.00 and without FERS was
$175.40; and beginning December 2015, the SSA rate with FERS was $1,295.00 and without
FERS was $175.40.
In correspondence dated April 26, 2016, OWCP advised appellant that she had been
receiving dual FERS and SSA age-related retirement benefits without an appropriate offset. It
further informed her that her FECA wage-loss compensation benefits must be adjusted based on
the FERS portion of SSA benefits that were attributable to federal service. OWCP explained that
appellant’s compensation payments would be offset by the portion of her SSA retirement benefits
attributable to her federal service on account of age, resulting in a new net compensation payment
of $1,521.64, every 28 days.
On December 4, 2020 OWCP forwarded another dual benefits form to SSA to obtain
information as to whether an offset of compensation benefits was required, this time for the period
October 2015 to the present.
On December 16, 2020 OWCP received from SSA a December 16, 2020 completed
FERS/SSA dual benefits form which indicated that appellant had been in receipt of SSA age -

3

The Board notes that initially the FERS box was checked; however, it was crossed out and the CSRS box was
checked instead.

2

related retirement benefits since November 2015.4 The form showed appellant’s SSA age-related
retirement benefit rates with and without a FERS offset. Beginning November 2015, the SSA rate
with FERS was $1,295.00 and without FERS was $175.40; beginning December 2015, the SSA
rate with FERS was $1,295.00 and without FERS was $175.40; beginning December 2016, the
SSA rate with FERS was $1,298.90 and without FERS was $175.90; beginning December 2017,
the SSA rate with FERS was $1,324.80 and without FERS was $179.40; beginning
December 2018, the SSA rate with FERS was $1,361.80 and without FERS was $184.30;
beginning December 2019, the SSA rate with FERS was $1,383.50 and without FERS was
$187.30; and beginning December 2020, the SSA rate with FERS was $1,401.50 and without
FERS was $189.70.
OWCP completed a FERS offset overpayment calculation form on January 14, 2021. It
calculated the amount that should have been offset from appellant’s wage-loss compensation from
November 1, 2015 through January 2, 2021. OWCP found that effective November 1, 2015, the
monthly offset was $1,119.60, or $1,033.48 every 28 days; effective December 1, 2016, the
monthly offset was $1,123.00, or $1,036.62 every 28 days; effective December 1, 2017, the
monthly offset was $1,145.40 or $1,057.29 every 28 days; effective December 1, 2018, the
monthly offset was $1,177.50 or $1,086.92 every 28 days; effective December 1, 2019, the
monthly offset was $1,196.20 or $1,104.18 every 28 days; effective December 1, 2020, the
monthly offset was $1,211.80 or $1,118.58 every 28 days. It divided the 28-day offset amount to
find the daily amount, which it multiplied by the number of days in each period from November 1,
2015 through January 2, 2021, to find the amount that it had overpaid appellant for each period.
OWCP added the amounts for each period finding that the overpayment totaled $71,832.29.
On January 14, 2021 OWCP issued a preliminary overpayment determination, finding that
an overpayment of compensation in the amount of $71,832.29 had been created because it had
failed to reduce appellant’s wage-loss compensation payments for the period November 1, 2015
through January 2, 2021, to offset her SSA age-related retirement benefits that were attributable
to federal service. It determined that she was without fault in the creation of the overpayment.
OWCP requested that appellant submit a completed overpayment recovery questionnaire (Form
OWCP-20) to determine a reasonable repayment method and advised appellant that she could
request a waiver of the overpayment. It further requested that she provide supporting financial
documentation, including copies of income tax returns, bank account statements, bills, pay slips,
and any other records to support income and expenses. Additionally, OWCP provided an
overpayment action request form and further notified appellant that, within 30 days of the date of
the letter, she could request a telephone conference, a final decision based on the written evidence,
or a prerecoupment hearing. No response was received.
By decision dated May 27, 2021, OWCP finalized the preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $71,832.29 for the period November 1, 2015 through January 2, 2021, because she concurrently
4

In a CA-7 form dated April 17, 2006, appellant checked SSA as her retirement system and the employing
establishment indicated that a ppellant was covered by FERS. In a CA-7 form dated August 14, 2006, appellant
checked FERS as her retirement system and the employing establishment did not indicate a retirement system. In a
CA-7 form dated December 4, 2006, neither appellant nor the employing establishment indicated appellant’s
retirement system.

3

received SSA age-related retirement benefits and FECA wage-loss compensation benefits without
a proper offset. It also found that she was without fault in the creation of the overpayment, but
denied waiver of recovery of the overpayment. OWCP noted that as of the date of the decision,
no response had been received to the preliminary overpayment determination and appellant had
not requested a waiver. Therefore, it required recovery of the overpayment in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 5 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 6
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service. 7
FECA Bulletin No. 97-09 states that FECA benefits have to be adjusted for the FERS
portion of SSA benefits because the portion of the SSA benefit earned as a federal employee is
part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit. 8
ANALYSIS -- ISSUE 1
The Board, having duly considered this matter, finds that OWCP failed to properly develop
the underlying issue of what portion of appellant’s SSA age-related retirement benefits were
attributable to federal service. 9
OWCP’s procedures provide that an overpayment occurs when FECA compensation is not
reduced by the FERS/FECA offset amount. Since the SSA will not report an offset amount until
after SSA benefits are received, an overpayment will almost always occur and will need to be
calculated for each period in which the offset amount was not withheld from compensation. 10 The
5

5 U.S.C. § 8102(a).

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); see J.T., Docket No. 21-0010 (issued September 30, 2021); S.M., Docket No. 17-1802
(issued August 20, 2018).
8

FECA Bulletin No. 97-09 (February 3, 1997). See also N.B., Docket No. 18-0795 (issued January 4, 2019).

9

See Order Reversing Case, W.G., Docket No. 20-1389 (issued June 30, 2021); Order Reversing Case, R.L., Docket
No. 20-1333 (issued May 13, 2021); J.L., Docket No. 19-1806 (issued July 29, 2020); A.C., Docket No. 19-0174
(issued July 9, 2019).
10

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment,
Chapter 6.200.1 (h), (September 2018).

4

offset provision of 5 U.S.C. § 8116(d)(2) and applicable regulations apply to SSA age-related
retirement benefits that are attributable to federal service. 11 FECA Bulletin No. 97-09 provides
that FECA benefits have to be adjusted for the FERS portion of SSA age -related retirement
benefits because the portion of the SSA benefit earned as a federal employee is p art of the FERS
retirement package, and the receipt of FECA benefits and federal retirement concurrently is a
prohibited dual benefit. 12 In identifying the fact and amount of an overpayment of compensation
following a claimant’s receipt of SSA age-related retirement benefits, OWCP sends a form to SSA
and the completed form is returned to OWCP setting forth purported SSA calculations as to the
effective date and rate of SSA benefits without FERS and the effective date and rate of SSA
benefits with FERS. 13 OWCP then issues a preliminary overpayment determination if a prohibited
dual benefit was received. 14
The Board has observed, however, that not all federal employees are enrolled in FERS.
Some FECA claimants are enrolled in another retirement program, suc h as the CSRS. Other
federal employees are not entitled to be enrolled in a federal retirement program. Therefore,
OWCP’s procedures with regard to requesting offset information are not applicable to all recipients
of FECA compensation and SSA age-related retirement benefits. Herein, the evidence of record
is unclear as to whether appellant was enrolled in FERS. On the Form CA-1 appellant’s supervisor
indicated that appellant’s retirement coverage was under CSRS, rather than FERS. Additionally,
the employing establishment provided differing information regarding the applicable retirement
system on appellant’s CA-7 forms. The Board, therefore, finds that OWCP has not established
fact of overpayment.15
CONCLUSION
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $71,832.29 during the period November 1, 2015
to January 2, 2021, for which she was without fault.

11

See 5 U.S.C. § 8116(a), (d); 20 C.F.R. § 10.421(a).

12

FECA Bulletin No. 97-09 (February 3, 1997).

13

Id.

14

J.L., supra note 9.

15

In light of the disposition of Issue 1, Issue 2 is rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the May 27, 2021 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: February 4, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

